Dismiss and Opinion Filed December 13, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00679-CV

                      KALUNDA COWTHORN, Appellant
                                   V.
                       1303 MAIN GARDENS, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-01394-E

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Reichek
                           Opinion by Justice Molberg
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered this appeal submitted without a reporter’s record and for appellant’s brief

to be filed by October 27, 2022. On October 31, 2022, we notified appellant the

time for filing appellant’s brief had expired and directed appellant to file the brief

within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To

date, appellant has not filed a brief or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Ken Molberg/
220679f.p05                                KEN MOLBERG
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KALUNDA COWTHORN,                            On Appeal from the County Court at
Appellant                                    Law No. 5, Dallas County, Texas
                                             Trial Court Cause No. CC-22-01394-
No. 05-22-00679-CV          V.               E.
                                             Opinion delivered by Justice
1303 MAIN GARDENS, Appellee                  Molberg. Chief Justice Burns and
                                             Justice Reichek participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 13th day of December, 2022.




                                       –3–